 



Exhibit 10.6

(WMS INDUSTRIES INC. LOGO) [c91951c9195100.gif]

Stock Option Agreement

                                        NUMBER OF                       OPTIONEE
    OPTIONS     OPTION     GRANT     EXPIRATION     NAME     GRANTED     PRICE  
  DATE     DATE     «Full_Name»     «Options»     «Price»     «Grant_Date»    
«Expiration_Date»    

Stock Option

Vesting Schedule

                Percentage of Option     Date     Shares Exercisable    
Exercisable                

I, «Full_Name», Social Security #«SSN», hereby accept the Options set forth in
this Stock Option Agreement, reflecting the grant on «Grant_Date» of «Options»
options to purchase the common stock of WMS Industries Inc. at an option price
of «Price» (“Option Agreement”) and agree to comply with the terms and
conditions of the Stock Option Agreement and of the Plan referenced in the Stock
Option Agreement.

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and the Plan referenced therein.

         
Grantee:

--------------------------------------------------------------------------------

   

(Signature)    

         
Company:

--------------------------------------------------------------------------------

   

Brian R. Gamache
Chief Executive Officer    

PLEASE RETURN A COPY OF THIS SIGNED AGREEMENT TO:
WMS – Legal Department
Waukegan Office

PLEASE RETAIN THE ORIGINALLY SIGNED AGREEMENT FOR YOUR RECORDS

This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.

 



--------------------------------------------------------------------------------



 



(WMS INDUSTRIES INC. LOGO) [c91951c9195100.gif]

Stock Option Agreement

          This Stock Option Agreement (the “Option Agreement”) will evidence the
grant to you on the Grant Date above by the Compensation Committee of the Board
of Directors of WMS Industries Inc. (the “Company”) of an option pursuant to the
Company’s 2005 Incentive Plan (the “Plan”) to purchase shares of the common
stock of the Company (the “Option”). Under applicable provisions of the Internal
Revenue Code of 1986, as amended, the Option is treated as a non-qualified stock
option.

     1. Option Subject to Plan. This Option is issued in accordance with and is
subject to and conditioned upon all of the terms and conditions of this Option
Agreement and the Plan as amended from time to time, provided, however, that no
future amendment or termination of the Plan shall, without your consent, alter
or impair any of your rights or obligations under the Plan, all of which are
incorporated by reference in this Option Agreement as if fully set forth herein.

     2. Termination. The Option shall terminate immediately if you cease your
service or employment with the Company by voluntarily terminating your service
or employment without the written consent of the Company or if the Company
terminates your service or employment for cause. If you voluntarily terminate
your service or employment with the Company with the written consent of the
Company (which written consent expressly sets forth a statement to the effect
that, to the extent exercisable on the date of such termination the Option shall
remain exercisable), or if your service or employment with the Company is
terminated by the Company for reasons other than cause, you may exercise the
Option to the extent exercisable at the time of such termination, at any time
prior to the expiration of three months after such termination, or for any
longer period of time after such termination as shall be determined by the
Committee, but not later than the Expiration Date. Notwithstanding the
foregoing, the Option shall not be affected by any change in your position of
service or employment so long as you continue to be an employee or a director
of, or a consultant or an adviser to, the Company. Should you die during or
following the termination of your service or employment with the Company, the
Option shall immediately terminate, except that, to the extent exercisable by
you at the time of your death, the Option may be exercised within one year after
the date of your death but not later than the Expiration Date, solely in
accordance with all of the terms and conditions of the Plan by your personal
representatives or by the person or persons to whom your rights under the Option
shall pass by will or by the applicable laws of descent and distribution.

     3. Additional Forfeiture. The Committee may cancel, suspend, withhold or
otherwise limit or restrict the Option at any time if you (i) are not in
compliance with all applicable provisions of the Option or the Plan or
(ii) engage in any activity inimical, contrary or harmful to the interests of
the Company, including, but not limited to: (A)

2



--------------------------------------------------------------------------------



 



conduct related to the your service or employment for which either criminal or
civil penalties against you may be sought, (B) violation of any policies of the
Company, including, without limitation, the Company’s insider trading policy or
anti-harassment policies or (C) participating in a hostile takeover attempt
against the Company.

     4. Severability. Should a court of competent jurisdiction deem any of the
provisions in this Option Agreement to be unenforceable in any respect, it is
the intention of the parties to this Option Agreement that this Option Agreement
be enforced to the greatest extent deemed to be enforceable.

     5. Choice of Law. This Option Agreement shall be governed by and construed
and interpreted in accordance with the substantive laws of the State of
Delaware, without giving effect to any conflicts of law rule or principle that
might require the application of the laws of another jurisdiction.

     6. Securities Laws. The Company shall not be obligated to issue any shares
pursuant to this Option if, in the opinion of counsel to the Company, the shares
to be so issued are required to be registered or otherwise qualified under the
Securities Act of 1933, as amended, or under any other applicable statute,
regulation or ordinance affecting the sale of securities, unless and until such
shares have been so registered or otherwise qualified.

     7. Income Taxes. It is understood that the Company may establish, from time
to time, appropriate procedures to provide for payment or withholding of such
income or other taxes as may be required by law to be paid or withheld in
connection with the exercise of this Option. By the execution hereof, you hereby
agree to pay to the Company or your Employer all such amounts requested by the
Company to permit the Company to take any tax deduction available to it
resulting from the exercise of this Option. You also agree to comply with any
procedures established, from time to time, by the Company to ensure that the
Company receives prompt notice of the occurrence of any event which may create,
or affect the timing or amount of, any obligation to pay or withhold any such
taxes or which may make available to the Company any tax deduction resulting
from the occurrence of such event.

     8. Expiration. This Option, to the extent not previously exercised, shall
expire on the day preceding the tenth anniversary of the Grant Date.

     9. Exercise. This Option is to be exercised by logging on to
www.benefitaccess.com with your User Name, Password and Trading Pin, or such
other method as may be implemented by WMS from time to time upon notice to
Employee.

3